DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagasawa et al. (U.S. Patent Application No. 2006/0232085 A1; hereinafter Nagasawa).
Regarding claim 1, Nagasawa teaches:
An end effector
A suction pad having a suction surface that comes into contact with an article (Nagasawa Fig. 15; i.e., vacuum suction pad 31).
A near support portion that is arranged around an outer edge of the suction surface, comes into contact with the article, and supports the article (Nagasawa Fig. 15B Attached Below; i.e., the lower surface of the annular part 32b).
A far support portion that is arranged at a position farther from the outer edge of the suction surface than the near support portion, comes into contact with the article, and supports the article (Nagasawa Fig. 15; i.e., very end of skirt part 32c).
A cover member that surrounds a periphery of the suction pad and has an opening formed to expose the suction surface (Nagasawa Fig. 15; i.e., structure of the vacuum suction head).
The near support portion is an end on an opening side of the cover member (Nagasawa Fig. 15B Attached Below; i.e., the lower surface of the annular part 32b).

    PNG
    media_image1.png
    337
    743
    media_image1.png
    Greyscale

Claim 2 was cancelled by the applicant
Regarding claim 3, Nagasawa teaches the end effector according to claim 1. Nagasawa also teaches:
A support member is provided at the end on the opening side of the cover member (Nagasawa Fig. 15B Attached Above; i.e., the lower surface of the annular part 32b).
The far support portion is an end of the support member opposite to the cover member (Nagasawa Fig. 15B Attached Above; i.e., very end of skirt part 32c).
Regarding claim 4, Nagasawa teaches the end effector according to claim 1. Nagasawa also teaches:
A support member is provided on a side surface of the cover member that surrounds the periphery of the suction pad (Nagasawa Fig. 15B Attached above; i.e., the lower surface of the annular part 32b).
The far support portion is an end of the support member opposite to the cover member (Nagasawa Fig. 15B Attached above; i.e., very end of skirt part 32c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being anticipated by Nagasawa in view of Hsieh et al. (U.S. Patent Application No. 2011/0176900 A1; hereinafter Hsieh).
Regarding claim 5, Nagasawa teaches the end effector according to claim 1. Nagasawa also teaches:
The near support and the far support are arranged on an identical plane (Nagasawa Fig. 15B Attached above; i.e., skid part 32c and the location of annular part 32b are on the same plane).
Nagasawa does not teach the suction pad is configured to be extendable and contractible, when the suction pad is extended, the suction surface is arranged at a position closer to the article than a plane formed by the near support portion and the far support portion, and when the suction pad is maximally contracted, the suction surface is arranged at a position away from the article farther than the near portion and the far support portion, however Hsieh teaches:
The suction pad is configured to be extendable and contractible (Hsieh Fig. 1 and 3B; i.e., retractable suction nozzle 136).
When the suction pad is extended, the suction surface is arranged at a position closer to the article than a plane formed by the near support portion and the far support portion (Hsieh Fig. 3A; i.e., retractable suction nozzle 136 is in the extended position closer to transported object 140 than guide block 139).
When the suction pad is maximally contracted, the suction surface is arranged at a position away from the article farther than the near portion and the far support portion (Hsieh Fig. 1; i.e., retractable suction nozzle 136 is in the contracted position away from the transported object 140 farther than guide block 139).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Nagasawa to have further incorporated a suction pad that is configured to be extendable and contractible, as taught by Hsieh. Doing so would provide a buffer in height such that the suction nozzle retrieves the object reliably (Hsieh: Description of embodiments; i.e., the suction nozzle 136 is, for 
Claim 6 is rejected under 35 U.S.C. 103 as being anticipated by Nagasawa in view of Kobayashi et al. (U.S. Patent Application No. 2019/0126471 A1; hereinafter Kobayashi).
Regarding claim 6, Nagasawa teaches the end effector according to claim 1. Nagasawa does not teach a camera that images the article, and the far support position is arranged so as to avoid an imaging area of the camera, however Kobayashi teaches:
A camera that images the article (Kobayashi Fig. 2; i.e., imaging unit 101).
The far support position is arranged so as to avoid an imaging area of the camera (Kobayashi Fig. 2; i.e., location of imaging unit 101 in regards to suction cup grasping unit 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end effector of Nagasawa to have further incorporated a camera that is positioned in such a way to only image the article, and avoid imaging the any portion of the effector itself as taught by Kobayashi. Doing so would help with item identification and location detection in regards to the entire embodiments’ environment. (Kobayashi Description of the embodiments 0068; i.e., the imaging unit 101 captures the captured image and depth image of the scene including the grasping object 301. The imaging unit 101 transmits the captured image and depth image to the image obtaining unit 201… 0047; i.e., specifically speaking, when the captured image and depth image are input to the recognizing unit 205, the learning unit 204 generates the recognition data for allowing the recognizing unit 205 to output the optimum grasping object type label, grasping object state label, and control parameters of the grasping unit 102).
Claim 7 is rejected under 35 U.S.C. 103 as being anticipated by Mougin et al. (U.S. Patent Application No. 2006/0232085 A1; hereinafter Mougin) in view of Nagasawa.
Regarding claim 7, Mougin teaches:
A picking system (Mougin Fig. 1; i.e., enclosure 1).
An end effector that sucks, holds, and releases an article (Mougin Fig. 1; i.e., gripping head 17 with suction cups 18).
A transfer robot having the end effector provided on an arm (Mougin Fig. 1; i.e., the robot 15).
A loading conveyor that loads the article to the transfer robot (Mougin Fig. 1; i.e., the conveyor 12).
An unloading unit to which the article is unloaded from the transfer robot, wherein the end effector (Mougin Fig. 1; i.e., the pallet 3).
The end effector comprises a suction pad having a suction surface that comes into contact with and sucks the article (Mougin Fig. 1; i.e., gripping head 17 with suction cups 18).
Mougin does not teach the end effector comprising a near support portion that is arranged around an outer edge of the suction surface and comes into contact with the article, and a far support portion that is arranged at a position farther from the outer edge of the suction surface than the near support portion and comes into contact with the article, however Nagasawa teaches:
The end effector comprises a near support portion that is arranged around an outer edge of the suction surface and comes into contact with the article (Nagasawa Fig. 15B Attached above; i.e., the lower surface of the annular part 32b).
The end effector comprises a far support portion that is arranged at a position farther from the outer edge of the suction surface than the near support portion and comes into contact with the article
A cover member that surrounds a periphery of the suction pad and has an opening formed to expose the suction surface (Nagasawa Fig. 15; i.e., structure of the vacuum suction head).
The near support portion is an end on an opening side of the cover member (Nagasawa Fig. 15B Attached above; i.e., the lower surface of the annular part 32b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction pad portion of the picking system of Mougin to have further incorporated including near and far support portions as taught by Nagasawa. Doing so would prevent the substrate from being locally deformed when the substrate is sucked by discharging air from a suction port (Nagasawa: Industrial Applicability 0069; i.e., it is possible to prevent local deformation of the substrate that occurs at the time of sucking the substrate, and in the case of a laminated substrate).
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Applicant has asserted that Nagasawa et al. (U.S. Patent Application No. 2006/0232085 A1; hereinafter Nagasawa) does not disclose its near support portion (lower surface of the annular part 32b) is arranged around outer edge of the suction surface (vacuum suction pad 31), however examiner respectfully disagrees. While the claims are interpreted in light of the specification, only definitions for the relative terms degree “near” and “far” as taught by the specification are “the far support portion is arranged at a position farther from the outer edge of the suction surface than the near support portion.” Based on this, under the Broadest Reasonable Interpretation the term “near” is interpreted as closer to the vacuum suction head than the “far” element. The lower surface of the annular part 32b of Nagasawa is near the suction head in comparison to the very end of skirt part 32c, and this near support portion around an outer edge of the suction surface as stated in claims 1 and 7.
The applicant also asserts that Nagasawa does not teach the near support portion that comes into contact with the article as stated in claim 1, however the examiner respectfully disagrees. As further defined in Nagasawa Fig. 15B (attached above), the lower surface of the annular part 32b does contact the liquid crystal panel 2 that is suctioned to the vacuum suction pad 31. Nagasawa teaches all of the limitations as amended in claims 1 and 7.

















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
/J.A./Examiner, Art Unit 3652